Citation Nr: 1421454	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-47 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been received to reopen a claim for  service connection for posterior wall prolapse of the mitral valve and mitral regurgitation, claimed as a heart condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's claim for service connection for a psychiatric disability on appeal, initially claimed as entitlement to service connection for bipolar disorder and "nerves" as reflected on the title page.


FINDINGS OF FACT

1.  Service connection for COPD was last denied by a rating decision dated in February 2005.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the February 2005 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for COPD.

3.  Service connection for posterior wall prolapse of the mitral valve and mitral regurgitation was last denied by a rating decision dated in February 2005.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the February 2005 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for posterior wall prolapse of the mitral valve and mitral regurgitation, claimed as a heart condition.

5.  Bilateral hearing loss was not demonstrated during service or until many years later; and there is no competent medical evidence showing any relationship to service.  

6.  A psychiatric disability was not demonstrated during service or until many years later; and there is no competent medical evidence showing any relationship to service.  


CONCLUSIONS OF LAW

1.  The RO's February 2005 rating decision that denied service connection for COPD and for posterior wall prolapse of the mitral valve and mitral regurgitation is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for COPD have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for posterior wall prolapse of the mitral valve and mitral regurgitation, claimed as a heart condition, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013).

5.  The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2009,a rating decision in February 2010, and a statement of the case in November 2010. These documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The November 2009 letter, the February 2010 rating action and the November 2010 statement of the case informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claims. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duties to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA provided the appellant with an adequate examination concerning the Veteran's claim for service-connection for bilateral hearing loss.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development for bilateral hearing loss.  

The Veteran was not provided a VA examination concerning the claim of entitlement to service connection for a psychiatric disorder, COPD, or a heart condition.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds that VA examinations would be unnecessary.  While it is clear that the Veteran has a current psychiatric disability, COPD, and a heart condition, the Board has determined that there is sufficient competent medical evidence of record to make a decision on the Veteran's claim.  Therefore, VA examinations are not required.

The Board notes that during the Veteran's active service the Veteran underwent treatment for alcoholic abuse.  As service connection for alcohol dependence cannot be granted on a direct basis and the Veteran has not asserted that his alcohol abuse caused his depression or other diagnosed psychiatric disorder, a VA examination is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.301(d) (2013).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for COPD and a heart condition in November 2004.  The claims were denied by the RO in a rating decision dated February 2005.  Notice of the denial and notice of appellate rights was provided at that time.  The Veteran did not perfect an appeal of the decision and the February 2005 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for COPD and a heart condition may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

At the time of the prior final denial, the evidence before the RO consisted of service medical records and VA medical records dated up until January 2005.

The service medical records are absent of any complaints, treatments, or reports of the Veteran having a respiratory condition or heart condition.  An August 1978 entrance examination shows that the Veteran was clinically evaluated with normal lungs and a normal heart.  The Veteran self-reported that he had no respiratory difficulties or heart trouble.  A January 1982 separation examination shows that the Veteran was evaluated with normal lungs and heart.

A July 2004 VA treatment record reported that the Veteran was a 2 pack a day smoker with breathing issues.  The Veteran was assessed with chronic smoker's bronchitis, early onset COPD, and emphysema.  

An October 2004 VA treatment record shows that the Veteran had heart murmurs.

A November 2004 VA treatment record shows that the Veteran was assessed with a mitral valve disease as well as chronic smoker's bronchitis and early onset emphysema.

A January 2005 VA treatment record shows that the Veteran reported a history of fatigability, shortness of breath, heart palpitations, and dizziness but not syncope.  An echocardiogram demonstrated a posterior wall prolapse of the mitral valve.  A chest X-ray from September 2003 also showed that the Veteran had COPD.  

The RO last denied the claim in a February 2005 rating decision.  The RO acknowledged the Veteran was diagnosed with mitral valve disorder and COPD, but concluded that there was no evidence in the record to conclude that either disability was caused by or incurred in service.  

The Veteran submitted a claim to reopen his claims for service connection for COPD and a heart condition in October 2009.  Evidence associated with the claims file since the final prior denial are VA medical records showed that the Veteran received treatment for his COPD and heart condition, to include mitral valve replacement surgery.

The Board finds that the VA medical records submitted after the February 2005 rating decision that denied service connection for COPD and a heart condition are new in that they were not of record at the time of the previous denial.  However, they are not material.  The Veteran claims that his COPD and mitral valve and mitral regurgitation are due to his active service however, the recent VA medical records do not show or report any link between the Veteran's service and his conditions.  There records only show recent treatment for COPD and a heart condition that the RO was aware of when denial of service connection occurred in February 2005.  

In this case, there is no new evidence even suggesting that the Veteran has COPD or  mitral valve and mitral regurgitation related to his active service, the element missing at the time of the final February 2005 RO decision. The Board notes that no VA treating provider or other physician has related the Veteran's COPD or mitral valve and mitral regurgitation to his active service.  Nor has the Veteran submitted any private medical opinion evidence that suggests such a nexus. Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

The Board notes that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, in this case the Veteran is not competent to provide evidence as to more complex medical questions, such as whether the Veteran's diagnosed COPD and  posterior wall prolapse of the mitral valve and mitral regurgitation may be related to his service.  The evidence fails to demonstrate the onset of chronic disability in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection for COPD and for posterior wall prolapse of the mitral valve and mitral regurgitation, claimed as a heart condition, are not reopened. Annoni v. Brown, 5 Vet. App. 463 (1993).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2013).

Bilateral Hearing Loss

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2013).

The Veteran asserts that he developed hearing loss due to noise exposure he experienced during active service.

On the Veteran's August 1978 entrance examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
5
5
5

An October 1978 service treatment record reported audiometric testing pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
5
5
5
5
5

A December 1980 service treatment record reported audiometric testing pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
0
0
10
10

A November 1981 service treatment record reported audiometric testing pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
0
5
10

On the Veteran's January 1982 separation examination, audiometric testing pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
0
5
10

VA medical records from July 2004 to June 2006 are negative for complaints, findings, or diagnosis of hearing loss.  

A July 2005 VA medical record reflects that the Veteran underwent a medical assessment.  He was asked if he had any problems hearing or understanding caregivers to which he responded "no."

A March 2009 VA primary care nursing record reflects that the Veteran reported his hearing as "fair."  

In October 2009, the Veteran submitted his claim for service connection for hearing loss, noting that his disability began in 1981.  

On November 2010, a VA audiological examination was conducted that resulted in the Veteran being diagnosed with bilateral sensorineural hearing loss. On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
55
55
LEFT
20
25
25
50
50

Speech discrimination scores on the Maryland CNC word list were 94 percent in the right ear and 94 percent in the left ear.  The examiner reviewed the Veteran's service medical records that contained his entrance examination, in-service examinations, and separation examination.  The Veteran reported that he had hearing loss that had an onset of "over 10 years" and it had gotten gradually worse.  The Veteran reported that he experienced the noise of jet engines during service while wearing hearing protection.  The Veteran denied any occupational noise exposure and reported recreational noise exposure of shooting with the use of hearing protection.  The examiner concluded that it was less likely that the Veteran's bilateral hearing loss was a result of military noise exposure because the Veteran's separation examination showed hearing within normal limits at separation exam, there was no standard threshold shift in either ear when comparing separation exam with enlistment exam, and there was no single frequency shift when comparing separation exam with the enlistment exam. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

Evidence weighing against the claim includes the fact that the service medical records do not reflect any decrease in hearing.  In fact, audiometric findings reflect at worst, that the Veteran's hearing was unchanged.  Further, post-service medical records are completely void of any complaint of or treatment for hearing loss until many years after service, well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease. 38 C.F.R. §§ 3.307, 3.309 (2013).  There is no evidence contemporaneous with service from any source to affirmatively show that bilateral hearing loss was present during service or within one year following separation from service. Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case. 38 C.F.R. § 3.303(b) (2013).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley  v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2013).

On the question of a medical nexus or causation, the VA examiner in November 2010 determined, essentially, that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems, as reported by the Veteran.  The examiner explained that there was no evidence of hearing loss in service.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In addition, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). Here, VA medical records from July 2004 to February 2009 show that the Veteran was seen for numerous medical complaints.  However, none of those records make any reference to hearing loss.  The Board finds it significant that while seeking medical treatment on numerous occasions post-service, none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits, show that the Veteran ever mentioned that he had hearing loss during his active service or that any bilateral hearing loss was in any way related to his service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In fact, a July 2005 VA medical record reflects that when asked if he had any problems hearing or understanding caregivers, the Veteran responded in the negative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Again, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and service weighs against the claim. The Board finds that the November 2010 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  The examiner also discussed that there are multiple causes of sensorineural type hearing loss, in addition to noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion). Moreover, the Veteran has not submitted any contrary competent evidence linking his bilateral hearing loss to service.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to his hearing until 2009, more than 25 years after discharge from service.  Moreover, the Veteran's first complaints of bilateral hearing loss that he related to service were made contemporaneous with his claim for VA compensation. Cartwright v. Derwinski, 2 Vet. App. 24  (1991) (a pecuniary interest may affect the credibility of testimony).  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed bilateral hearing loss disability.  Determining the etiology of a bilateral hearing loss is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss on a direct basis.  Moreover, because there is no evidence that the Veteran developed sensorineural hearing loss to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted. The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran asserts that his currently diagnosed psychiatric disability was incurred in or caused by his active service.  

Service treatment records are negative for complaints, treatment or diagnosis of any psychiatric disorder.

An August 2005 VA medical record notes that a depression screen was positive. 

A December 2005 VA medical record reflects that the Veteran complained of fatigue, which a VA physician related to depression.

A January 2006 VA medical record reflects that the Veteran reported depression after undergoing surgery in July.  He denied having been depressed prior to surgery.
It was noted that the Veteran had a history of binge drinking, but denied currently using alcohol.  
 
A March 2009 VA psychiatric record reflects that the Veteran has been diagnosed with adjustment disorder, substance abuse, bipolar disorder, and major depressive disorder, not otherwise specified (NOS).

The Board finds that the preponderance of the evidence is against the Vetearn's claim for service connection for a psychiatric disability.

In this case, there is no evidence of symptoms or complaints of a psychiatric disorder until August 2005, more than 20 years after service. In fact, the Veteran denied any psychiatric problems in the January 1982 separation examination. The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board finds it significant that while seeking medical treatment in January 2006, the Veteran denied suffering with depression until he had undergone surgery six months earlier.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, there is no competent medical evidence or opinion that any diagnosed psychiatric disability is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for a psychiatric disability.  

The only other evidence of record supporting the Veteran's claim for service connection for a psychiatric disability is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to psychiatric symptoms until 2005, more than 20 years after discharge from service.  Moreover, the Veteran's first complaints of a psychiatric disability that he related to service were made contemporaneous with his claim for VA compensation. Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed psychiatric disability.  Diagnosing and providing and opinion as to the etiology of a psychiatric disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for COPD is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for posterior wall prolapse of the mitral valve and mitral regurgitation, claimed as a heart condition, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a psychiatric disability is denied.




____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


